PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LARRY DARNELL WILLIAMS,
Petitioner-Appellant,

v.

JAMES B. FRENCH, Warden, Central
                                                                      No. 97-19
Prison, Raleigh, North Carolina;
MICHAEL F. EASLEY, Attorney
General of North Carolina,
Respondents-Appellees.

Appeal from the United States District Court
for the Western District of North Carolina, at Charlotte.
Graham C. Mullen, District Judge.
(CA-83-204-3-MU)

Argued: March 2, 1998

Decided: May 18, 1998

Before HAMILTON, Circuit Judge, BUTZNER, Senior Circuit
Judge, and MOON, United States District Judge for the Western
District of Virginia, sitting by designation.

_________________________________________________________________

Affirmed by published opinion. Judge Hamilton wrote the opinion, in
which Senior Judge Butzner and Judge Moon joined.

_________________________________________________________________

COUNSEL

ARGUED: Sean Patrick Devereux, PITTS, HAY, HUGEN-
SCHMIDT & DEVEREUX, P.A., Asheville, North Carolina;
Anthony Lynch, Marion, North Carolina, for Appellant. Barry Steven
McNeill, Special Deputy Attorney General, NORTH CAROLINA
DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appel-
lees. ON BRIEF: Michael F. Easley, Attorney General of North Car-
olina, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh,
North Carolina, for Appellees.

_________________________________________________________________

OPINION

HAMILTON, Circuit Judge:

Following a jury trial in the Superior Court for Gaston County,
North Carolina, Larry Darnell Williams was convicted and sentenced
to death for the murder of Eric Joines. He now appeals the district
court's denial of his petition for a writ of habeas corpus. See 28
U.S.C. § 2254.1 We affirm.

I

A

On the early morning of June 3, 1979, Eric Joines was robbed and
shot in the back of his head at close range with a .20 gauge sawed-off
shotgun. At the time he was shot, Joines was working the late shift
at the Service Distributors station on Highway 321 North in Gastonia,
North Carolina. As a result of his injuries, Joines died one week later.
_________________________________________________________________

1 Because Williams' petition for a writ of habeas corpus was filed on
April 5, 1983, prior to the April 24, 1996 enactment of the Antiterrorism
and Effective Death Penalty Act (AEDPA) of 1996, Pub. L. No.
104-132, 110 Stat. 1214, the Chapter 153 amendments of the AEDPA do
not apply in this case. See Lindh v. Murphy , 117 S. Ct. 2059, 2068 (1997)
(holding that the Chapter 153 amendments, amendments applying to all
federal habeas petitions, do not apply to federal habeas petitions pending
on the date of the AEDPA's enactment). As to the Chapter 154 amend-
ments, amendments applying to capital petitioners, the State does not
maintain that it has satisfied the opt-in requirements of Chapter 154 such
that those provisions of the AEDPA apply.

                   2
At Williams' trial, two accomplices, Linda Massey and her cousin,
Darryl Brawley, testified that on the night of June 2, 1979, Williams,
Massey, Brawley, and an unidentified fourth person were riding
around together in Charlotte, North Carolina in a car belonging to
another of Massey's cousins, Robert Brown. Massey and Brawley
also testified that Williams had a .20 gauge sawed-off shotgun with
him in the car. After drinking alcohol, smoking marijuana, and taking
Valium during the course of the evening, the group traveled on Inter-
state 85 from Charlotte to Gastonia. The group got off at an exit in
Gastonia and traveled past the station where Joines worked. Shortly
thereafter, the group returned to the station, where Williams and the
unidentified fourth person got out of the car, with Williams armed
with his sawed-off shotgun, and entered the station and robbed Joines
of approximately $274. Williams then ordered Joines to lie face down
on the floor. Following Joines' compliance with Williams' order,
Williams shot Joines in the back of his head.

After the Joines shooting, the group traveled to Concord, North
Carolina, where they stopped at a "7-11" convenience store. Williams
and the unidentified fourth person got out of the car and entered the
store. Shortly thereafter, Williams returned to the car, got his sawed-
off shotgun, and went back into the store where he robbed and fatally
shot the store clerk, Susan Verle Pierce.

B

On September 10, 1979, a Gaston County grand jury indicted Wil-
liams for the first-degree murder and armed robbery of Joines. Fol-
lowing a jury trial in June 1980, Williams was convicted of both
charges.2 In the bifurcated proceeding, the State presented evidence
of only one aggravating circumstance, that Joines' murder was part
of a course of conduct in which Williams engaged and which
included the commission by Williams of other crimes of violence
against another person or persons, to wit, the robbery and murder of
Susan Verle Pierce, see North Carolina General Statutes
_________________________________________________________________
2 Williams' armed robbery conviction was set aside because the indict-
ment identified Massey, instead of Williams, as the perpetrator of the
armed robbery. See State v. Williams, 292 S.E.2d 243, 247 n.1 (N.C.
1982).

                    3
§ 15A-2000(e)(11). The jury found beyond a reasonable doubt that
the aggravating circumstance outweighed the mitigating circumstances3
and recommended that Williams be sentenced to death. The trial court
sentenced Williams in accordance with the jury's recommendation.4

On direct appeal, the North Carolina Supreme Court affirmed Wil-
liams' conviction and sentence. See State v. Williams, 292 S.E.2d 243,
264 (N.C. 1982). On November 29, 1982, the United States Supreme
Court denied Williams' petition for a writ of certiorari. See Williams
v. North Carolina, 459 U.S. 1056 (1982).

On April 5, 1983, Williams filed a petition for a writ of habeas cor-
pus pursuant to 28 U.S.C. § 2254 in the United States District Court
for the Western District of North Carolina, alleging approximately
seventeen grounds for relief. Contemporaneously, Williams filed a
_________________________________________________________________
3 The trial court submitted ten mitigating circumstances and the jury
found the existence of the following seven: (1) Williams had no signifi-
cant history of prior criminal activities; (2) Williams was twenty-four
years old at the time of the murder; (3) Williams had a good employ-
ment record; (4) Williams had voluntarily submitted himself for drug
treatment; (5) Williams had a good character and reputation;
(6) Williams was considerate and loving to his mother and sisters; and
(7) Williams was a considerate and loving father. The jury declined to
find the following mitigating circumstances: (1) Williams had an I.Q. of
sixty-nine; (2) Williams had acted appropriately in connection with a
personal injury claim; and (3) there were other circumstances of mitigat-
ing value which arose from the evidence.
4 Prior to his conviction in Gaston County Superior Court, Williams
was convicted of first-degree murder in Cabarrus County Superior Court
for the murder of Susan Verle Pierce. Williams was sentenced to death,
but on appeal, the North Carolina Supreme Court remanded the case for
resentencing because the trial court erroneously submitted the aggravat-
ing circumstance that the murder "was committed for the purpose of
avoiding or preventing a lawful arrest," N.C. Gen. Stat.
§ 15A-2000(e)(4). See State v. Williams , 284 S.E.2d 437, 455-57 (N.C.
1981). In February 1985, Williams was resentenced, and the jury again
recommended that Williams be sentenced to death. On appeal, the North
Carolina Supreme Court remanded for a new sentencing hearing because
of the prosecutor's improper closing argument. See State v. Williams,
346 S.E.2d 405 (N.C. 1986). To date, Williams has not been resentenced.

                    4
motion to consolidate one of his claims, challenging the use of
"death-qualified" juries,5 with similar claims being raised by three
other non-capital habeas petitioners. On June 9, 1983, United States
District Judge James B. McMillan entered an order granting the
motion to consolidate. Following further briefing, Williams filed a
motion for partial summary judgment on a different claim, that three
jurors were excused for cause in violation of Witherspoon v. Illinois,
391 U.S. 510 (1968).

On January 12, 1984, Judge McMillan entered an order holding
that the use of "death-qualified" juries violated the Sixth and Four-
teenth Amendments, and that one of the prospective jurors at Wil-
liams' trial was improperly excused for cause from the petit jury in
violation of Witherspoon. See Keeten v. Garrison, 578 F. Supp. 1164
(W.D.N.C. 1984). None of the other claims in Williams' habeas peti-
tion was addressed by Judge McMillan. On March 5, 1984, in accor-
dance with his decision, Judge McMillan granted Williams a new trial
and sentencing, but stayed his judgment pending appeal by the State.

On August 21, 1984, we reversed the grant of habeas relief, hold-
ing that the use of "death qualified" juries did not violate the Sixth
and Fourteenth Amendments, and that none of the prospective jurors
in Williams' petit jury was excluded in violation of Witherspoon. See
Keeten v. Garrison, 742 F.2d 129, 133-35 (4th Cir. 1984). On May
27, 1986, the Supreme Court denied certiorari review in Keeten. See
Keeten v. Garrison, 476 U.S. 1145 (1986). Following the denial of
Williams' petition for a writ of certiorari in Keeten, Williams' federal
habeas petition lingered in the district court for some time.

In August 1990, the Gaston County Superior Court set Williams'
execution for November 2, 1990, but Judge McMillan entered a stay
on September 7, 1990 pending further order of the court, so as to
_________________________________________________________________
5 A "death qualified jury" is a jury made up of jurors who will consider
imposing the death penalty and are permitted to serve in capital cases
under Witherspoon v. Illinois, 391 U.S. 510 (1968). See Keeten v.
Garrison, 742 F.2d 129, 132 n.4 (4th Cir. 1984). In Witherspoon, the
Supreme Court held that a venireman in a capital case may be excluded
for cause if he is unwilling "to consider all of the penalties provided by
state law." 391 U.S. at 522 n.21.

                     5
allow the adjudication of Williams' federal habeas petition. The case
continued to linger in the district court and, in June 1993, the case
was reassigned to United States District Judge Graham C. Mullen
because of Judge McMillan's pending retirement.

In April 1994, Williams was permitted to return to state court to
exhaust his state remedies. Williams filed a motion for appropriate
relief in state court and, following an evidentiary hearing, that motion
was denied on November 17, 1995. On November 7, 1996, the North
Carolina Supreme Court denied Williams' petition for a writ of certio-
rari. See State v. Williams, 478 S.E.2d 12 (N.C. 1996).

When the case returned to federal court, it was assigned to a magis-
trate judge for the preparation of a report and recommendation.
Because this case had withered on the vine for so long, the magistrate
judge ordered Williams to file an amended petition. The magistrate
judge's order directed Williams to state all claims in the amended
petition "in light of all case developments to date, as well as whatever
changes may have occurred in the law." On January 16, 1997, Wil-
liams filed an amended petition for a writ of habeas corpus. On March
31, 1997, the magistrate judge filed a report and recommendation,
recommending that Williams' amended federal habeas corpus petition
be denied, and that the stay entered previously by Judge McMillan be
dissolved. On May 28, 1997, Judge Mullen adopted the magistrate
judge's memorandum and recommendation, and entered an order
denying Williams' amended habeas petition. Williams noted a timely
appeal.

II

Each of the claims raised by Williams in this appeal, save two, was
found in state court to be procedurally defaulted. As to each claim
held to be procedurally defaulted, the state court concluded that Wil-
liams was in a position to raise the claim on direct appeal, but did not,
and, therefore, the claim was procedurally defaulted under North Car-
olina General Statutes § 15A-1419(a)(3), which provides that a claim
is not cognizable on state habeas if the defendant was in a position
to raise the claim in a previous appeal. The state court's application
of a procedural default rule brings into play the federal rules of proce-
dural default.

                     6
Under the doctrine of procedural default, absent cause and actual
prejudice or a miscarriage of justice,6 a federal habeas court may not
review constitutional claims when a state court has declined to con-
sider their merits on the basis of an adequate and independent state
procedural rule. See Harris v. Reed, 489 U.S. 255, 262 (1989).7 Such
a rule is adequate if it is regularly or consistently applied by the state
court, see Johnson v. Mississippi, 486 U.S. 578, 587 (1988), and is
independent if it does not "depend[ ] on a federal constitutional rul-
ing," Ake v. Oklahoma, 470 U.S. 68, 75 (1985).8

Under federal habeas law, we are not at liberty to question a state
court's application of a state procedural rule because a state court's
finding of procedural default is not reviewable if the finding is based
upon an adequate and independent state ground. See Harris, 489 U.S.
at 262; Barnes v. Thompson, 58 F.3d 971, 974 n.2 (4th Cir. 1995).
The state procedural rule applied in this case, North Carolina General
Statutes § 15A-1419(a)(3), is an independent and adequate state
ground. See Ashe v. Styles, 39 F.3d 80, 87-88 (4th Cir. 1994) (explain-
ing that a federal habeas petition should have been denied on the basis
of procedural default because the state court denied relief pursuant to
§ 15A-1419(a) which is "an adequate and independent state law
ground of decision"); O'Dell v. Netherland , 95 F.3d 1214, 1241 (4th
_________________________________________________________________
6 Before this court, Williams has not attempted to establish that our
refusal to address his procedurally defaulted claims would result in a
"miscarriage of justice." Accordingly, we do not address the "miscarriage
of justice" exception in this opinion.
7 A procedural default also occurs when a habeas petitioner fails to
exhaust available state remedies and "the court to which the petitioner
would be required to present his claims in order to meet the exhaustion
requirement would now find the claims procedurally barred." Coleman
v. Thompson, 501 U.S. 722, 735 n.1 (1991).
8 A distinct but related limit on the scope of federal habeas review is
the doctrine of exhaustion. In the interest of giving state courts the first
opportunity to consider alleged constitutional errors occurring in a state
prisoner's trial and sentencing, a state prisoner must exhaust all available
state remedies before he can apply for federal habeas relief. See
Matthews v. Evatt, 105 F.3d 907, 910-11 (4th Cir.), cert. denied, 118
S. Ct. 102 (1997); see also 28 U.S.C.§ 2254(b). To exhaust state reme-
dies, a state prisoner must fairly present the substance of his claim to the
state's highest court. See Matthews, 105 F.3d at 911.

                     7
Cir. 1996) (en banc) (holding that unambiguous procedural rules
derived from state statutes or court rules are necessarily "firmly estab-
lished" (internal quotation marks omitted)), aff'd, 117 S. Ct. 1969
(1997). Therefore, we can consider only whether cause and prejudice
exists to excuse the procedural default, not whether the state court
correctly applied its own law. See Harris, 489 U.S. at 262.

Findings of the state court supporting its decision to apply the state
procedural default rule are entitled to a presumption of correctness in
determining whether cause exists to excuse a procedural default. See
28 U.S.C. § 2254(d); Sumner v. Mata, 449 U.S. 539, 547 (1981);
Stockton v. Murray, 41 F.3d 920, 924 (4th Cir. 1994). Objective fac-
tors that constitute cause include "`interference by officials' that
makes compliance with the State's procedural rule impracticable, and
`a showing that the factual or legal basis for a claim was not reason-
ably available to counsel.'" McClesky v. Zant , 499 U.S. 467, 493-94
(1991) (quoting Murray v. Carrier, 477 U.S. 478, 488 (1986)); see
also Smith v. Murray, 477 U.S. 527, 537 (1986) ("[T]he question is
not whether subsequent legal developments have made counsel's task
easier, but whether at the time of the default the claim was `available'
at all."); Clanton v. Muncy, 845 F.2d 1238, 1241 (4th Cir. 1988).
Additionally, the novelty of a claim has been held to constitute cause.
See Reed v. Ross, 468 U.S. 1, 12-16 (1984); see also Dugger v.
Adams, 489 U.S. 401, 407 (1989) (cause may be established upon
demonstration that a constitutional claim is "so novel that its legal
basis is not reasonably available to counsel"). Finally, a petitioner
may establish "cause" by showing he received constitutionally inef-
fective assistance of counsel. See Coleman, 501 U.S. at 753; Murray,
477 U.S. at 488.9
_________________________________________________________________
9 Generally, "a claim of ineffective assistance [must] be presented to
the state courts as an independent claim before it may be used to estab-
lish cause for a procedural default." Murray , 477 U.S. at 489; see also
Pruett v. Thompson, 996 F.2d 1560, 1570 (4th Cir. 1993). This is so
because allowing a petitioner to raise a claim of ineffective assistance of
counsel for the first time on federal habeas review in order to show cause
for a procedural default would place the federal habeas court "in the
anomalous position of adjudicating an unexhausted constitutional claim
for which state court review might still be available" in contravention of
"[t]he principle of comity that underlies the exhaustion doctrine."
Murray, 477 U.S. at 489. Williams has satisfied this requirement by pre-
senting all of his ineffective assistance of appellate counsel claims to the
state court on state habeas.

                     8
If attorney error amounts to constitutionally ineffective assistance
of counsel under the standard established in Strickland v. Washington,
466 U.S. 668 (1984), the Sixth Amendment dictates that the attor-
ney's error must be imputed to the state. See Coleman, 501 U.S. at
754. Williams is constitutionally entitled to the effective assistance of
counsel on direct appeal. See Evitts v. Lucey , 469 U.S. 387, 396
(1985). Accordingly, he may establish cause to excuse his procedural
default by showing appellate attorney error that satisfies the standard
set forth in Strickland. See Coleman, 501 U.S. at 752. Under
Strickland, a defendant is deprived of the assistance of counsel guar-
anteed by the Constitution when counsel's performance falls "below
an objective standard of reasonableness" and"there is a reasonable
probability that, but for counsel's unprofessional errors, the result of
the proceeding would have been different." Strickland, 466 U.S. at
688, 694.

To establish "actual prejudice," the petitioner "must shoulder the
burden of showing, not merely that the errors at his trial created a pos-
sibility of prejudice, but that they worked to his actual and substantial
disadvantage, infecting his entire trial with error of constitutional
dimensions." United States v. Frady, 456 U.S. 152, 170 (1982);
Satcher v. Pruett, 126 F.3d 561, 572 (4th Cir.), cert. denied, 118
S. Ct. 595 (1997).10

With these principles in mind, we address each of the claims raised
by Williams in this appeal.
_________________________________________________________________

10 It is not clear whether the showing of prejudice required to excuse
a procedural default is identical to the showing of prejudice required to
establish ineffective assistance of counsel, namely, that "there is a rea-
sonable probability that, but for [the errors], the result of the proceeding
would have been different," Strickland, 466 U.S. at 694. See Freeman v.
Lane, 962 F.2d 1252, 1258-59 & n.5 (7th Cir. 1992) (discussing distinc-
tion between procedural bar and ineffective assistance "prejudice" tests);
see also United States v. Dale, 1998 WL 168707, *1 n.3 (D.C. Cir.
1998); United States v. Walling, 982 F.2d 447, 449 (10th Cir. 1992).
However, we need not decide this issue because Williams has satisfied
neither standard in this case.

                     9
A

Williams initially contends that an actual conflict of interest
infected the Public Defender's Office's representation of him during
the trial of his case. According to Williams, an actual conflict of inter-
est was created by the Public Defender's Office's brief representation
of Massey while simultaneously representing him, and that this actual
conflict of interest adversely affected his trial counsels' performance.

Williams presented this claim in his state habeas petition and it was
found to be procedurally defaulted under North Carolina General
Statutes § 15A-1419(a)(3) because the claim was not raised on direct
appeal. Because North Carolina General Statutes§ 15A-1419(a)(3) is
an independent and adequate state ground, see Ashe, 39 F.3d at 87-88;
O'Dell, 95 F.3d at 1241, we can consider this claim only if Williams
establishes cause and prejudice.

Williams contends that the factual or legal basis for this claim was
not available to him on direct appeal. We disagree, and our analysis
begins with a summary of the facts underlying Williams' claim.

At Williams' initial appearance in Gaston County District Court on
June 12, 1979, the Public Defender's Office was appointed to repre-
sent Williams, and Assistant Public Defender R.C. Cloninger, Jr., and
Jesse B. Caldwell, III, continued to represent Williams until the con-
clusion of the trial. Following the Public Defender's Office's appoint-
ment, David Wells, an investigator with the Public Defender's Office,
met with Williams in the Gaston County Jail sometime between 2:00
and 3:00 p.m. that afternoon. At approximately 4:10 p.m. that same
day, Wells returned to the Public Defender's Office and informed
Public Defender Curtis Harris about that office's appointment to rep-
resent Williams. Because of concern about Massey making incrimi-
nating statements to the police, and expecting to be appointed to
represent Massey, Harris and Wells proceeded to the Gastonia Police
Department to meet with Massey.

When they arrived, Massey was being interviewed by the police.
Between 4:30 and 4:45 p.m., Harris and Wells met briefly with Mas-
sey to determine if she was indigent. According to Harris, Massey
was hysterical and unable to communicate verbally, although Massey

                     10
was able to inform Harris and Wells that she had been told that she
was going to be the first woman to be executed in the gas chamber.
Harris and Wells met with Massey again that evening at approxi-
mately 8:30 p.m., but Massey was again unable to communicate.

The following morning between 10:00 a.m. and noon, Harris and
Wells met with Massey a third time. According to Harris and Wells,
Massey was in the same emotional state, but was able to communicate
by writing on a legal pad. In one such writing, Massey wrote: (1) that
she had talked to a man named Larry Currus one day; (2) that Currus
had lots of guns, and talked about killing all the time; (3) that if Cur-
rus thought Massey had told the police about him, he would kill her;
(4) that she told Currus that the police were looking for Williams,
and Currus said that his name must not be mentioned or Massey's
family would be in trouble; (5) that Massey did not say anything to
the police about Currus because of her two children being at home;
and (6) that Williams was a "little mean," but Currus was "very
mean."

At 2:00 p.m. that afternoon, Massey was charged as an accessory
after the fact to the murder of Joines. Massey was found indigent, and
the Public Defender's Office was appointed to represent Massey. The
following morning, Harris made an oral motion in Gaston County
District Court to withdraw from his appointment to represent Massey
on the basis of, among other things, statements given by Massey
incriminating Williams. The District Court granted the motion. The
Gaston County District Court appointed James R. Funderburk to rep-
resent Massey, and Funderburk was replaced by Joe Roberts in
December 1979.

The conflict of interest issue was not developed at trial by Clon-
inger or Caldwell. Following Williams' trial, Appellate Public
Defenders Adam Stein and Ann Petersen were appointed to represent
Williams. On direct appeal, appellate counsel raised eighty-nine
assignments of error, but did not assert a conflict of interest claim. At
the state habeas hearing, Stein testified that, at the time Williams'
brief on direct appeal was prepared, he was aware of general conflict
of interest law. However, Stein had no recollection of making a deci-
sion on whether to raise a conflict of interest claim. Stein also testi-
fied, in reference to Harris' testimony at the sentencing phase of

                     11
Williams' trial, that Harris' testimony should have alerted him to a
potential conflict of interest. Also of note, in Williams' brief on direct
appeal, counsel preserved an issue, even though it was not being
raised on direct appeal, by noting the issue and explaining that coun-
sel felt additional evidence needed to be developed. The issue con-
cerned the trial court's denial of Williams' motion for new trial.

We are of the opinion that Williams has not established cause to
excuse the procedural default of his conflict of interest claim because
the record reflects Williams could have raised this claim on direct
appeal. First, there was no state law barrier preventing Williams from
raising a conflict of interest claim on direct appeal. Indeed, the North
Carolina Supreme Court has addressed conflict of interest claims on
direct appeal. See, e.g., State v. Bruton, 474 S.E.2d 336, 343 (N.C.
1996) (no ineffective assistance of counsel when both defendants
were represented by same lawyer at trial). Second, the essential facts
underlying the claim were known or should have been known by Wil-
liams' appellate counsel. Williams' appellate counsel were well aware
that the Public Defender's Office briefly represented Williams and
Massey and were aware of the substance and approximate timing of
Massey's statements to Harris and Wells. Williams' appellate counsel
were also aware of the strategic reasons cited by Williams' trial coun-
sel in support of the decision not to introduce Massey's statements.
For these reasons, Williams has not met his burden of "`showing that
the factual or legal basis for [the conflict of interest] claim was not
reasonably available to counsel.'" McClesky , 499 U.S. at 494 (quoting
Murray, 477 U.S. at 488).11
_________________________________________________________________
11 In support of his argument, Williams relies on an affidavit from Stein
dated June 11, 1997, which was proffered for the first time in the district
court after the district court ruled against Williams. In his affidavit, Stein
states that he did not believe that he or Petersen was in possession of suf-
ficient facts to raise the conflict of interest issue on direct appeal. Stein's
affidavit contradicts his earlier testimony at the state habeas hearing that
he had no recollection of a conflict of interest issue. Additionally, it is
apparent from the state court record that appellate counsel for Williams
simply failed to recognize the conflict of interest issue. Specifically, as
evidenced by counsels' reservation of the issue concerning Williams'
motion for new trial, if Williams' appellate counsel recognized the con-
flict of interest issue, the issue would have been raised and reserved. In

                     12
Even if we were to agree with Williams that cause exists to excuse
his procedural default, Williams cannot establish prejudice. The Sixth
Amendment guarantees criminal defendants the right to effective
assistance of counsel, including the right to representation free of con-
flicts. See Strickland, 466 U.S. at 688; United States v. Swartz, 975
F.2d 1042, 1047 (4th Cir. 1992). To prevail on a conflict of interest
claim, a petitioner must establish the existence of an actual conflict
of interest, see Cuyler v. Sullivan, 446 U.S. 335, 348 (1980). To
establish an actual conflict of interest, the petitioner must show that
his interests "diverge[d] with respect to a material factual or legal
issue or to a course of action." Id. at 356 n.3 (Marshall, J., concurring
in part and dissenting in part). Additionally, the petitioner must estab-
lish that the actual conflict adversely affected his counsel's perfor-
mance. See id. at 348; Swartz, 975 F.2d at 1048. The adverse
performance prong is met if the attorney took action on behalf of one
client that was necessarily adverse to the defense of the other or failed
to take action on behalf of one because it would adversely affect the
other. See United States v. Tatum, 943 F.2d 370, 376 (4th Cir. 1991).
If the petitioner makes these showings, prejudice is presumed and he
is entitled to habeas relief. See Cuyler, 446 U.S. at 349-50. The ques-
tion of whether counsel labored under an actual conflict of interest
that affected counsel's performance is a mixed question of law and
fact that we review de novo. See id. at 342.

Even if we assume the existence of an actual conflict, Williams has
not established that any conflict adversely affected his counsels' per-
formance. Williams argues that the Public Defender's Office's repre-
sentation of him was adversely affected by Harris' brief
_________________________________________________________________
any event, Stein's June 1997 affidavit cannot be considered on federal
collateral review absent a showing of cause and prejudice, or a funda-
mental miscarriage of justice. See Keeney v. Tamayo-Reyes, 504 U.S. 1,
8-12 (1992) (holding that when a state has given a petitioner a full and
fair hearing on a claim and he has failed to develop material facts to sup-
port it, he is not entitled to develop further facts in a federal habeas evi-
dentiary hearing unless he demonstrates either cause for the failure and
prejudice resulting therefrom or a fundamental miscarriage of justice).
Williams points to nothing that would suggest this evidence could not
have been developed in state court.

                    13
representation of Massey because, during his brief representation of
Massey, Harris negotiated a plea agreement on behalf of Massey with
the State. However, there is no evidence that Harris or anyone else at
the Public Defender's Office negotiated a plea agreement on behalf
of Massey in the brief time that the Public Defender's Office was
involved in her case. Neither Harris nor anyone from his office testi-
fied that such a plea bargain arrangement had been discussed with the
prosecution, and, given the timing of such a small window of oppor-
tunity, it is highly unlikely that such a discussion could have taken
place. While Massey's attorney, James Funderburk, may have
assumed that Massey would testify for the State pursuant to a plea
agreement, it does not follow that the Public Defender's Office
already had made such an arrangement with the prosecution. In short,
Williams' claim on this score is too speculative to infer that Williams'
counsels' performance was adversely affected by Harris' brief repre-
sentation of Massey.

Williams also claims that the Public Defender's Office's represen-
tation of him was adversely affected by Harris' brief representation
of Massey because Williams' trial counsel, due to the conflict, were
unable to effectively cross-examine Massey about her statements con-
cerning Larry Currus. However, the statements concerning Currus did
not impeach Massey, and it was reasonable for Williams' trial counsel
to refrain from questioning Massey about such statements. Massey's
statements to Harris and Wells did not implicate Currus. The state-
ments only alluded to his being armed, dangerous, and threatening.
Therefore, Massey's statements concerning Currus did not conflict
with her statements that Williams was the perpetrator. Under such cir-
cumstances, Williams' counsels' performance was not adversely
affected by the decision to forego questioning Massey about her state-
ments concerning Currus.

Finally, Williams argues that his trial counsels' performance was
adversely affected by Harris' brief representation of Massey because
Harris was called as a witness during the sentencing phase of his trial.
Harris was called to testify as to Massey's physical and emotional
condition on the afternoon of June 12, 1979, in an attempt to show
that Massey's statements may have been coerced. Harris testified that
Massey was "hysterical" and "emotionally upset." According to Wil-
liams, he was prejudiced because the attorney-client privilege pre-

                    14
vented Harris from testifying about Massey's reference to Currus.
However, as noted above, Massey's statements regarding Currus were
of no help to Williams. In any event, the same information Williams
sought through Harris was available through Massey. Accordingly,
Harris' testimony at the sentencing phase of Williams' trial had no
adverse affect on Williams' trial counsels' performance.

In summary, we have thoroughly reviewed the record in this case
and are confident that Williams' trial counsels' performance was not
adversely affected by Harris' brief representation of Massey. Accord-
ingly, Williams has not established that he was prejudiced by the pro-
cedural default of his conflict of interest claim. 12

B

Next, Williams, who is black, argues that the foreman of the grand
jury that indicted him was selected in a racially discriminatory man-
ner in violation of the Equal Protection Clause of the Fourteenth
Amendment. Williams' argument is premised on his allegations that:
(1) Gaston County had a black population of 12.1% in 1970 and
12.2% in 1980; (2) in the years preceding his indictment, a "substan-
tial number" of blacks had served on Gaston County grand juries; and
(3) prior to the date of his indictment, no black had ever served as
grand jury foreman in Gaston County.
_________________________________________________________________
12 Williams also argues that his appellate counsel were constitutionally
ineffective for failing to raise the conflict of interest issue on direct
appeal. This claim was rejected on the merits by the state habeas court.
The claim was raised on appeal from the denial of state habeas relief, but
the North Carolina Supreme Court denied certiorari review. Accordingly,
the claim is preserved for our review. Under Strickland, a defendant is
deprived of the assistance of counsel guaranteed by the Constitution
when counsel's performance falls "below an objective standard of rea-
sonableness" and "there is a reasonable probability that, but for counsel's
unprofessional errors, the result of the proceeding would have been dif-
ferent." Strickland, 466 U.S. at 688, 694. For the same reasons why Wil-
liams cannot establish prejudice to excuse the procedural default of his
conflict of interest claim, he cannot establish that he was prejudiced by
his appellate counsels' failure to raise the claim on direct appeal. In all
events, the result of Williams' trial and appeal would have been the
same.

                    15
Williams raised this claim for the first time on state habeas.13 The
state habeas court dismissed the claim pursuant to North Carolina
General Statutes § 15A-1419(a)(3) because the claim could have been
raised on direct appeal, but was not. The claim was raised on appeal
to the North Carolina Supreme Court from the denial of state habeas
relief, but that court denied certiorari review. Because North Carolina
General Statutes § 15A-1419(a)(3) is an independent and adequate
state ground, see Ashe, 39 F.3d at 87-88; O'Dell, 95 F.3d at 1241,
Williams must establish cause and prejudice to excuse the procedural
default.

Williams argues that he has established cause to excuse the proce-
dural default. According to Williams, this claim was novel at the time
of his direct appeal and, therefore, "unavailable." This argument has
no merit.

In fact, far from being novel, the legal framework for developing
the claim Williams seeks to press here was in place three years before
Williams' direct appeal in 1982. In July 1979, the Supreme Court in
Rose v. Mitchell, 443 U.S. 545 (1979), had before it a case in which
the petitioners alleged that discrimination in the selection of a Tennes-
see grand jury foreman violated their rights under the Equal Protec-
_________________________________________________________________
13 On direct appeal, Williams alleged that the trial court erred in refus-
ing to dismiss his indictment on the ground that the grand jury and petit
jury venires were selected in a racially discriminatory manner. The North
Carolina Supreme Court held that the trial court properly denied Wil-
liams' request to dismiss the indictment, because the parties stipulated
that there was no evidence of any intentional discrimination in the prepa-
ration of the master jury panel lists for Gaston County from which the
grand jury members and petit jury members were drawn and "counsel did
not investigate other sources from which information as to the racial
computation of the master jury panel might be determined." Williams,
292 S.E.2d at 252. On direct appeal, Williams also challenged the trial
court's refusal to order the State to provide funds so that Williams could
hire a statistician to assist him in developing his challenges to the grand
jury and petit jury venires. The North Carolina Supreme Court rejected
this argument on the basis that Williams failed to demonstrate that there
was a reasonable likelihood that the appointment of a statistician would
have materially assisted him in the preparation or presentation of his con-
tentions. Id. at 252-53.

                    16
tion Clause. The Supreme Court "assume[d] without deciding that
discrimination with regard to the selection of only the foreman
requires that a subsequent conviction be set aside, just as if the dis-
crimination . . . had tainted the selection of the entire grand jury
venire," id. at 551-52 n.4, but held that the petitioners failed to make
out a prima facie case of discrimination, see id. at 573-74. We recog-
nize that the Court in Rose did not decide the issue pressed here, but
merely assumed without deciding that a conviction could be vacated
on the basis of race discrimination in the selection of the grand jury
foreman. Nevertheless, the underlying theory that racial discrimina-
tion in the selection of the grand jury foreman could violate the Equal
Protection Clause was the heart of the petitioners' case in Rose. If the
petitioners in Rose were in a position to assert the claim before the
Supreme Court a year before Williams' trial and three years before
his direct appeal, then obviously Williams was in a position to raise
the claim at trial or on direct appeal. Because Williams had the bene-
fit of the Supreme Court's decision in Rose, he possessed the legal
"tools to construct [this] constitutional claim." Engle v. Issac, 456
U.S. 107, 133 (1982). Therefore, he has failed to establish cause to
excuse the procedural default.14

C

Williams also argues that he was sentenced to death for the murder
of Joines in the absence of a finding that he actually killed Joines,
intended to kill Joines, or was a major participant in Joines' murder
in violation of Enmund v. Florida, 458 U.S. 782 (1982). The State
concedes this issue was exhausted in state court because the substance
of the claim was raised on direct appeal to the North Carolina
_________________________________________________________________
14 Even if we were able to proceed beyond the threshold question of
procedural default, the nonretroactivity doctrine of Teague would bar our
consideration of the merits. In Nickerson v. Lee , 971 F.2d 1125 (4th Cir.
1992), we held "that a rule barring discrimination in the selection of
North Carolina grand jury foremen as violative of the Equal Protection
Clause would be a new rule of law" under Teague and, therefore, not
cognizable on federal habeas review. Id. at 1134. Because, for purposes
of Teague, Nickerson's conviction became final after Williams' convic-
tion, the rule of law espoused by Williams is necessarily "new" under
Teague.

                    17
Supreme Court. See Matthews v. Evatt, 105 F.3d 907, 911 (4th Cir.),
cert. denied, 118 S. Ct. 102 (1997) (noting that a claim is exhausted
if substance of the claim is presented to the state's highest court). Fur-
thermore, the State does not argue that the principles of nonretroac-
tivity announced in Teague v. Lane, 489 U.S. 288 (1989), bar our
consideration of Williams' Enmund claim because Enmund was
decided on July 2, 1982, before Williams' conviction became final for
Teague purposes on November 29, 1982. Accordingly, we may pro-
ceed to the merits of Williams' Enmund claim.

Enmund was a felony-murder case in which the Court held that a
death sentence violates the Eighth Amendment when the defendant
lacked the intent to kill or cause death. See Enmund, 458 U.S. at
798-801; Fairchild v. Norris, 21 F.3d 799, 802 (8th Cir. 1994). The
intent requirement is satisfied when the defendant is a major partici-
pant in either the killing or underlying felony, and is recklessly indif-
ferent to human life. See Tison v. Arizona, 481 U.S. 137, 158 (1987);
Fairchild, 21 F.3d at 802-03. Thus, the defendant need not have had
the specific intent to kill the victim. See Tison, 481 U.S. at 157;
Fairchild, 21 F.3d at 802.

The evidence in this case satisfied the Enmund standard because
Williams was a major participant in the murder itself, and his actions
showed a reckless indifference to Joines' life. Williams got out of the
car carrying his loaded shotgun, went inside the Service Distributors
station, stood behind or over Joines, and shot Joines in the back of his
head after the robbery had been accomplished. Manifestly, these cir-
cumstances satisfy the standard set forth in Enmund and its progeny.

D

Next, Williams argues that the jury was improperly instructed as to
its consideration of mitigating circumstances in violation of McKoy
v. North Carolina, 494 U.S. 433 (1990). Williams acknowledges this
claim is procedurally defaulted under North Carolina General Statutes
§ 15A-1419(a)(3) because, as the state court held, the claim could
have been raised on direct appeal.

Williams argues that even if this claim is procedurally defaulted,
we nevertheless may consider it on the merits because he has shown

                     18
cause and prejudice to excuse the procedural default. Specifically, he
maintains that his appellate counsel were constitutionally ineffective
for failing to pursue on direct appeal the McKoy claim he now wishes
to press. As noted earlier, if appellate counsel were constitutionally
ineffective under the standard established in Strickland, cause is
established to excuse the procedural default. See Coleman, 501 U.S.
at 753. Under Strickland, a defendant is deprived of the assistance of
counsel guaranteed by the Constitution when counsel's performance
falls "below an objective standard of reasonableness" and "there is a
reasonable probability that, but for counsel's unprofessional errors,
the result of the proceeding would have been different." Strickland,
466 U.S. at 688, 694.

In McKoy, the Supreme Court struck down the North Carolina
practice that required a capital sentencing jury to find mitigating cir-
cumstances unanimously before they could be considered for the pur-
pose of sentencing. McKoy, 494 U.S. at 439-44. The Court held that
the unanimity requirement limited the individual juror's consideration
of mitigating circumstances and was therefore unconstitutional. Id.
Williams claims that if the jury had been properly instructed, the
result of the sentencing phase of his trial would have been different.
This argument, as Williams apparently concedes, is premised on the
proposition that the instructions ran afoul of McKoy. In determining
whether the jury instructions violated McKoy, the question is
"whether there is a reasonable likelihood that the jury has applied the
challenged instruction in a way that prevents the consideration of con-
stitutionally relevant evidence." Boyde v. California, 494 U.S. 370,
380 (1990).

In this case, the trial court did not give the explicit unanimity
instruction on mitigating circumstances that was struck down by the
Court in McKoy. The jury was instructed to answer four issues in
reaching its decision at the sentencing phase of the trial: (1) whether
the jury unanimously found, beyond a reasonable doubt, the existence
of the aggravating circumstance; (2) whether the jury unanimously
found, beyond a reasonable doubt, that the aggravating circumstance
was sufficiently substantial to call for imposition of the death penalty;
(3) whether the jury found one or more mitigating circumstances; and
(4) whether the jury unanimously found, beyond a reasonable doubt,
that the aggravating circumstances outweighed the mitigating circum-

                     19
stances. We have upheld this portion of the instructions as not viola-
tive of McKoy on several occasions. See Noland v. French, 134 F.3d
208, 213-14 (4th Cir. 1998); Smith v. Dixon, 14 F.3d 956, 981 n.15
(4th Cir. 1994) (en banc); Lawson v. Dixon, 3 F.3d 743, 754 (4th Cir.
1993); Maynard v. Dixon, 943 F.2d 407, 418-20 (4th Cir. 1991).

The trial court also instructed the jury that it had to be unanimous
as to its sentencing recommendation. Just before releasing the jury to
deliberate at the sentencing phase of the trial, the trial court instructed
the jury: "When you have agreed upon--unanimously agreed upon
your recommendation according to the instructions I have given you,
have your foreman write in your recommendation at the bottom part
of the second page of this form." On the heels of this instruction, the
trial court instructed: "When you agree upon your recommendation
unanimously and are ready to deliver it, have it filled in and signed
as I instructed you, notify the bailiff, and you will be returned into the
courtroom." Williams argues these instructions distinguish this case
from Noland, Smith, Lawson, and Maynard. According to Williams,
this instruction created a reasonable likelihood that the jury under-
stood the sentencing instructions as requiring unanimity for the find-
ing of mitigating circumstances. We disagree.

While the trial judge did mention that the jury must be unanimous
as to its recommendation, the trial court did not state explicitly or
imply that unanimity was required as to the existence of mitigating
circumstances. The isolated reference--which came after the trial
court explained in detail the issues the jury needed to resolve and in
the form of a supplemental instruction just before the jurors retired to
deliberate--merely underscored the unanimity requirement as to the
jury's ultimate sentencing recommendation and the requisite issues
the State had to prove unanimously in order for the jury to return a
death sentence. No reasonable juror would have understood from
these remarks that there was a unanimity requirement for the finding
of mitigating circumstances, particularly when the earlier, more com-
prehensive instructions had not referred to such a requirement. See
Noland, 134 F.3d at 213-14 (upholding similar instruction under
McKoy even though the jury was instructed, just prior to delibera-
tions, that "[a]fter you have reached a unanimous decision as to each
issue . . . have your Foreman mark the appropriate place or places on
the issues and recommendations forms"); see also Arnold v. Evatt,

                     20
113 F.3d 1352, 1363 (4th Cir. 1997) (even though court instructed
jury that its sentencing verdict must be unanimous and that it must
unanimously find the existence of any aggravating circumstances,
there was no substantial probability that the jury could have thought
it must agree unanimously as to the existence of any mitigating cir-
cumstances), cert. denied, 118 S. Ct. 715 (1998). In the absence of a
McKoy violation, Williams cannot demonstrate that his appellate
counsel were constitutionally ineffective and, therefore, he cannot
establish cause to excuse the procedural default. 15

E

Williams also argues that evidence presented at his trial and sen-
tencing necessitated the submission to the jury of two statutory miti-
_________________________________________________________________
15 Williams also challenges another instruction given at the sentencing
phase of his trial. He contends that the trial court's instruction directing
the jury to reject non-statutory mitigating circumstances if the evidence
supporting the non-statutory mitigating circumstance lacked mitigating
value prevented the jury from considering constitutionally relevant miti-
gating evidence in violation of his Eighth and Fourteenth Amendment
rights. Williams concedes that this claim is procedurally defaulted
because it could have been raised on direct appeal, see N.C. Gen. Stat.
§ 15A-1419(a)(3). Even if Williams could establish cause to excuse the
procedural default, he cannot establish that he was prejudiced by the
instruction. There is simply no constitutional requirement that a sentenc-
ing jury must give effect or value to any evidence offered in mitigation.
See Johnson v. Texas, 509 U.S. 350, 368 (1993). Rather, a state is only
prohibited from "placing relevant mitigating evidence `beyond the effec-
tive reach of the sentencer.'" Id. at 362 (quoting Graham v. Collins, 506
U.S. 461, 475 (1993)). Thus, although a state may not eliminate the pre-
sentation of relevant mitigating evidence or preclude the jury from con-
sidering certain types of mitigating evidence, a state is free to guide the
jury in its consideration of relevant mitigating evidence. See id.; see also
Boyde, 494 U.S. at 370 ("[T]here is no . . . constitutional requirement of
unfettered sentencing discretion in the jury, and States are free to struc-
ture and shape consideration of mitigating evidence in an effort to
achieve a more rational and equitable administration of the death pen-
alty.") (citation and internal quotes omitted). Because the trial court's
instructions on the procedure for finding non-statutory mitigating cir-
cumstances did not place relevant mitigating evidence beyond the reach
of the jury, Williams' claim of prejudice fails.

                    21
gating circumstances, North Carolina General Statutes
§ 15A-2000(f)(2) (crime committed under the influence of mental dis-
turbance) and North Carolina General Statutes § 15A-2000(f)(6)
(defendant lacked the capacity to appreciate the criminality of his
actions). This contention is meritless.

The state habeas court held that Williams was in a position to ade-
quately raise this claim on direct appeal, but did not do so, and, there-
fore, the claim was procedurally defaulted under North Carolina
General Statutes § 15A-1419(a)(3). Williams raised this claim before
the North Carolina Supreme Court on appeal from the denial of state
habeas relief, but that court denied certiorari review. Because North
Carolina General Statutes § 15A-1419(a)(3) is an independent and
adequate state ground, see Ashe, 39 F.3d at 87-88; O'Dell, 95 F.3d at
1241, we can consider only whether cause and prejudice exists to
excuse the procedural default.

Williams urges us to excuse the procedural default on the basis that
his trial counsels' failure to request the submission of these two statu-
tory mitigating circumstances rendered his trial counsel ineffective.
This argument founders because the decision not to submit these two
statutory mitigating circumstances was a quintessential tactical one.
Williams' counsel reviewed the psychiatric reports and concluded that
the evidence in the reports did not support the submission of either
the (f)(2) or the (f)(6) mitigating circumstances. Rather than introduce
the reports into evidence and risk the admission of damaging informa-
tion about the Pierce murder, counsel for Williams and the State stip-
ulated to Williams' I.Q. of 69, and then requested the submission of
the I.Q. of 69 as a non-statutory mitigating circumstance. Neither of
Williams' counsel felt that an I.Q. of 69 supported, by itself, the sub-
mission of the (f)(2) or (f)(6) statutory mitigating circumstances.
Therefore, the failure of Williams' counsel to seek the submission of
either the (f)(2) or the (f)(6) mitigating circumstance was tactical, and
cannot be second-guessed by this court. See Smith, 477 U.S. at 534
("[A] deliberate, tactical decision not to pursue a particular claim is
the very antithesis of the kind of circumstance that would warrant
excusing a defendant's failure to adhere to a State's legitimate rules
for the fair and orderly disposition of criminal cases."); Murray, 477
U.S. at 485 (default "pursuant to a trial strategy or tactical decision"
of counsel does not constitute cause).

                     22
F

Next, Williams argues that his trial counsel were ineffective for
failing to investigate certain witness statements. On June 4, 1980, dur-
ing Williams' trial, Joel Groves, an investigator in the Public Defend-
er's Office, interviewed four Gaston County Jail inmates: John Poag,
Bernard Taylor, Marvin Ledbetter, and Michael Johnson. Poag told
Groves that Brawley told him that he (Brawley) had lied about Wil-
liams at Williams' Cabarrus County trial and that, contrary to Braw-
ley's testimony at both trials, Brawley had not witnessed Williams
rob or shoot anyone. Johnson, Ledbetter, and Taylor corroborated all
or part of Poag's account of his conversation with Brawley. Williams
contends that trial counsels' failure to introduce the testimony of
Poag, Taylor, Ledbetter, and Johnson rendered his trial counsels' per-
formance ineffective.

The state habeas court held that Williams was in a position to ade-
quately raise this claim on direct appeal, but did not do so, and, there-
fore, the claim was procedurally defaulted under North Carolina
General Statutes § 15A-1419(a)(3). On appeal from the denial of state
habeas relief, Williams raised this claim, but the North Carolina
Supreme Court denied certiorari review. Because North Carolina
General Statutes § 15A-1419(a)(3) is an independent and adequate
state ground, see Ashe, 39 F.3d at 87-88; O'Dell, 95 F.3d at 1241,
Williams must establish cause and prejudice to excuse the procedural
default.

Even if Williams could establish cause to excuse the procedural
default of this claim, he cannot establish prejudice. To establish preju-
dice, Williams must show "not merely that the errors at his trial cre-
ated a possibility of prejudice, but that they worked to his actual and
substantial disadvantage, infecting his entire trial with error of consti-
tutional dimensions." Frady, 456 U.S. at 170. Williams has not met
this burden. The record reflects that Williams' counsel extensively
cross-examined Brawley during the guilt phase of the trial regarding
inconsistent statements Brawley made at the Gaston County Jail and
to the police. Therefore, any impeachment value derived from the
four witnesses would have been cumulative at best.

                     23
G

Williams' remaining arguments require little discussion. First, Wil-
liams challenges the trial court's felony murder instruction and
"course of conduct" aggravating circumstance instruction. He con-
tends these instructions violated his Sixth, Eighth, and Fourteenth
Amendments rights. Second, Williams argues that the trial court
excused three prospective jurors during a private, unrecorded bench
conference in violation of his right to be present during all critical
stages of trial guaranteed by the Sixth and Fourteenth Amendments.
These arguments are meritless.

Williams presented these claims on state habeas, and the state court
found that they were procedurally defaulted under North Carolina
General Statutes § 15A-1419(a)(3) because Williams failed to raise
these claims on direct appeal. Williams raised these claims before the
North Carolina Supreme Court on appeal from the denial of state
habeas relief, but that court denied certiorari review. Because North
Carolina General Statutes § 15A-1419(a)(3) is an independent and
adequate state ground, see Ashe, 39 F.3d at 87-88; O'Dell, 95 F.3d at
1241, we can consider only whether cause and prejudice exists to
excuse the procedural default. Williams points to nothing that would
suggest the first time he could have raised these claims was on state
habeas. Accordingly, he has failed to establish cause for the proce-
dural default of these claims.16

III

For the reasons stated herein, the judgment of the district court
should be affirmed.

AFFIRMED
_________________________________________________________________
16 Williams also contends that the district court abused its discretion in
failing to address claims that were raised in his original habeas petition
but were not restated in his amended petition. We have reviewed this
assignment of error and find it to be without merit. Furthermore, we have
examined these claims and conclude that they provide no basis for
habeas relief.

                    24